Allowable Subject Matter
Claims 2, 8, 14, 22, 23, 26, 27, 30 and 31 are allowed.

Response to Arguments
Applicant's arguments filed September 16, 2020 have been fully considered and are persuasive.  Claim 26 is allowable based on having been amended to include the allowable claim language from dependent claim 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 26, the closest reference, Jung discloses a radio access method (Jung, paragraph [0002], wireless communication), comprising: 
transmitting, by a terminal, an access signal by a first method when a preset condition is satisfied (Jung, paragraph [0058], narrow beam beamforming method is performed upon successful receipt of a narrowband reference signal NB-RS); and 
transmitting, by the terminal, the access signal by a second method when the preset condition is not satisfied (Jung, paragraph [0058], narrow beam beamforming method is not performed if no successful receipt of a narrowband reference signal NB-RS);  -6- 4836-3956-5709.1Atty. Dkt. No. 118517-0135 (EX190126PPE-US) 
wherein the first method comprises: 
receiving indication signaling transmitted by a base station, wherein the indication signaling comprises access manner notification signaling or a reference signal (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits 
determining a transmission mode of an access signal according to the indication signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving; paragraph [0053], access response may include the best UL narrow beam information and UL/DL control channel initial setup information); and 
transmitting the access signal in the transmission mode (Jung, Fig. 1; paragraph [0009], transmitting the uplink access signal using the selected transmission beam);
wherein the transmission mode comprises a transmit beam and/or a transmit beam direction (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel), 
wherein the determining a transmission mode of an access signal according to the indication signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel) comprises: 
determining the transmission mode according to the access manner notification signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel), or 
determining the transmission mode according to a reference signal detection (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel); and 

selecting, by a terminal. N1 access channel resources from access channel resources and transmitting an access signal in N2 transmission modes: wherein N1 is a positive integer and N2 is a positive integer less than or equal to N1 (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving; Fig. 5A, MS 405; paragraph [0066], MS405 transmits the uplink access signal through the uplink control block);
wherein the access signal is transmitted in the N2 transmission modes each time within a preset number of transmissions (Jung, paragraph [0066], mobile station may use only some beams repeatedly at step 505); after the preset number of transmissions, the access signal is transmitted in N3 transmission modes; wherein N3 is a positive integer, and the N3 transmission modes are different from the N2 transmission modes (Jung, paragraph [0066], mobile station may use all beams at step 506, after using only some beams at step 505);
wherein a transmission mode comprises a transmit beam and/or a transmit beam direction (Jung, paragraph [0066], mobile station may uses one or more transmission beams).    

Jung does not explicitly disclose that N2 transmission modes is less than or equal to N1 access channel resources.

Kwon discloses selecting, by a terminal (Kwon, Fig. 5/6, UE 100 with antennas 190-1 to 109-M; paragraph [0053], UE 100 with antennas 190-1 to 109-M), N1 access channel resources from access channel resources and transmitting an access signal in N2 transmission modes; wherein N1 is a positive 
wherein the access signal is transmitted in the N2 transmission modes each time within a preset number of transmissions (Kwon, paragraph [0046], random access signal has a repeated structure in the time domain, an x-times repeated pattern); after the preset number of transmissions, the access signal is transmitted in N3 transmission modes; wherein N3 is a positive integer, and the N3 transmission modes are different from the N2 transmission modes (Kwon, Fig. 11, RACHS transmitted by each of antennas A-D, repeatedly successively transmitted, or each pair of antennas A,B and C,D, repeatedly successively transmitted,  may be interpreted as a different transmission mode);
wherein a transmission mode comprises a transmit beam (Kwon, Fig. 11, RACHS transmitted by each of antennas A-D) and/or a transmit beam direction.    
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that N2 transmission modes is less than or equal to N1 access channel resources in the invention of Jung.  The motivation to combine the references would have been to have enough access channel resources to carry multiple transmission modes from multiple transmission mode configurations.

Zhu discloses wherein determining the transmission mode of the access signal comprises: determining a baseband precoding matrix and determining a baseband signal of the access signal according to the baseband precoding matrix; or determining a radio frequency precoding matrix and determining a radio frequency signal of the access signal according to the radio frequency precoding matrix (Zhu, paragraph [0053], precoding matrix at the baseband).

   
The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the cited references, wherein the reciprocity at least comprises: 
the uplink channel and the downlink channel adopt a time division duplex, TDD, mode; 
the reciprocity exists between a channel for the base station to transmit a signal and a channel for the base station to receive a signal, and the reciprocity exists between a channel for the terminal to transmit a signal and a channel for the terminal to receive a signal; and 
an antenna port used by the base station to transmit the signal is the same as an antenna port used by the base station to receive the signal, and an antenna port used by the terminal to transmit the signal is the same as an antenna port used by the terminal to receive the signal.  

Dependent claims 29 and 57 are allowable for at least the reasons stated with respect to the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466